Citation Nr: 1504494	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD)/degenerative joint disease (DJD) of the lumbar spine.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for coronary heart disease (CAD).

5. Entitlement to service connection for multiple sclerosis (MS).

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1968 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims herein.  The Veteran perfected his appeal for all issues; they are merged together by his Substantive Appeal, VA Form 9.  

The issues of entitlement to service connection for diabetes mellitus, hypertension, CAD, MS, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

DDD/DJD of the lumbar spine was manifest in active service.


CONCLUSION OF LAW

DDD of the lumbar spine was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duty to notify and assist is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a current disability of DDD/DJD with lower left extremity radiculopathy.  See June 2010 VA Examination Report.  He avers that this lumbar spine disability began in service.  Specifically, he claims that the injury he sustained in service to his lower back has continued and worsened over the years.  For the following reasons, service connection is warranted.

Service treatment records show that upon entrance examination, the Veteran's back was normal.  However, on the corresponding report of medical history, he reported that he had recurrent back pain and that he has been refused employment or been unable to hold a job because of the inability assume certain positions.  The associated physician's summary indicates that the Veteran's back aches after heavy lifting.  As the Veteran's back was still noted to be "normal" upon entrance examination, the Veteran is presumed sound at service entry.  

A July 1968 service treatment note reveals that the Veteran had back pain during basic training as he was performing a training exercise involving carrying another soldier.  The impression was muscle strain.  Approximately 7 days later, it was noted that the Veteran's condition was improving until he was hit with a pugil stick.  

At separation, the Veteran denied having recurrent back pain on his Report of Medical History.  The separation examination revealed a normal back.  There were no indicative findings of arthritis during service or within one year from separation of service.  

The Veteran is currently in receipt of Social Security Disability benefits since he was adjudged unable to work due to his back disability since 2008.

VA treatment records from 2009 reveal that X-ray studies show early degenerative and spondylitic changes in the lumbar spine.  

A May 2010 VA treatment record indicates that Dr. W.B., a VA physician, offered a medical opinion in light of the Veteran's claim.  He summarized the injury during basic training and noted the Veteran's reports of continued pain since that time.  He marked that "[t]here is a possible relationship" between the chronic low back pain and service.

Otherwise, VA treatment records from 2009 show continuous treatment for the Veteran's back disability, to include Botox injections and radiofrequency nerve ablation in the left lumbar to mitigate the pain.  

In June 2010, the Veteran was afforded a VA examination of his spine.  The Veteran relayed his back injury during basic training.  He stated that he recovered but would experience episodes of lower back pain with certain movements such as bending.  He explained that he worked as a mechanic in Germany which involved heavy lifting of equipment which resulted in recurrent episodes of lower back pain.  He stated that within one year of discharge, in approximately April 1971, the Veteran experienced flare-ups which did not resolve and was not a result of work as a mechanic.  He was unable to work for approximately one year.  He then relayed that he worked as a machinist and electrician with a large company for 12 years.  His lower back pain was then intermittent until the early 1990s when the pain increased in intensity over the years.  He stated that the radiating symptoms from the lumbar spine to the posterior aspect of the left lower extremity began approximately 6 years ago.  An MRI was conducted in April 2010, which was reviewed.  It revealed that the Veteran had mild degenerative changes; facet arthropathy in L5-S1.  Electrodianogistic studies also confirmed left S1 radiculopathy.  The examiner diagnosed DDD/DJD of the lumbar spine with lower left extremity radiculopathy.

In February 2011, a VA medical opinion was obtained and the examiner rendered a negative nexus opinion.  Specifically, he stated it was less likely as not that this Veteran's current low back condition, DDD/DJD, is the same as or is a result of the back injury pain shown during active duty.  The July 1968 entry of muscle strain was noted but the examiner stated that the service records failed to document any follow-up evaluations and treatment for chronic low back problems.  He noted that in December 2009, the Veteran complained of low back pain.  In reviewing the December 2009 X-ray studies, the examiner commented that degenerative changes occur when cartilage in the joints/bones wears down over time and usually gradually worsens with aging, and no cure exists.  

The Veteran has submitted statements and testimony in support of his claim.  He stated that he originally hurt his back in basic training and continued to have a hurt back in Germany; however, as he was told to "suck it up" the Veteran did not have any record of treatment for his back in Germany.  See June 2010 Statement.  The Veteran also indicated that soon after service, he experienced flare-ups of low back pain which would often make it so that he was not able to perform his work duties.  

Lay statements of family and friend all indicate that the Veteran has complained of back problems since service.  Notably, statements from two former colleagues submitted in April 2011 also provide evidence of continued back pain over the years, close in time to separation from service.  One statement from a former colleague at Cone Blanchard Machine Company indicates that the Veteran worked there from 1973 until 1985.  During that time, the Veteran held various positions beginning as a machinist and ending as a machine electrician.  This colleague recalled that the Veteran lost significant amounts of time during these years due to recurring back pain.  Another statement from a former supervisor confirmed that the Veteran worked at Sooner Defense of Florida from December 1985 to June 1988 as a lead electrician.  He was out of work for several days at a time due to his back problems.  

The Board has weighed the probative evidence of record that finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  Arthritis is not demonstrated by the record until 2009, which is decades after separation from service.  As such, continuity of symptomatology has to be established.  See id.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements as to the onset of his back pain and reports of symptomatology, such as recurring and worsening back pain are all deemed to be competent evidence.  The Board finds his statements are credible.  The Veteran's military specialty occupation (MOS) was vehicle mechanic, which would naturally involve many active movements of the lumbar spine.  There is a noted injury during basic training and the Veteran's statements are that he continued to experience pain as he performed his duties in Germany as a vehicle mechanic.  This is consistent with the Veteran's MOS and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Board finds no reason to believe otherwise.  

Likewise, the Board finds that the lay statements from family, friend, and former colleagues to be competent and credible.  These lay statements, along with the Veteran's statements, fill in the gap of time between separation from service and the 2009 notation of arthritis.  

The Board acknowledges the May 2010 opinion indicating a "possible connection" does not amount to the preponderance of the evidence standard as this appears speculative; thus, the Board cannot assign great probative weight to this opinion.  The Board also acknowledges the negative nexus opinion from February 2011 suggesting that the Veteran's arthritis is not a result of service, but due to age.  Despite the fact that it was noted that the case file was reviewed by the February 2011 examiner, the Board finds that the examiner did not consider the lay statements of record suggesting continuity of symptoms since service.  Thus, this opinion is not accorded high probative weight.  

In sum, the Board finds that the evidence weighing in favor of the claim - predominantly represented by the competent and credible lay evidence - is in approximate balance with the evidence against the Veteran's claim (February 2011 opinion).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for DDD/DJD of the lumbar spine with lower left extremity radiculopathy.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for DDD/DJD of the lumbar spine is granted.


REMAND

The issues of service connection for diabetes mellitus, hypertension, CAD, MS, and TDIU are remanded for further evidentiary development.  Specifically, for the diabetes mellitus, hypertension, and CAD remand is necessary to obtain additional personnel records or verification from the proper channels as to the Veteran's overseas service.  The Veteran indicates that he has served in Germany, and although he does not specifically state that he served in Vietnam, he has stated that as part of his military duties as a light wheel mechanic, he serviced vehicles that were returning from Vietnam which were covered in Agent Orange.  See Bd. Hrg. Tr. 4-5, 7-8.  Next, a medical opinion as to whether there is any connection between these disabilities and service, to include consideration of his possible exposure to Agent Orange, shall be obtained.  See Combee v. Brown, 34 F.2d 1039 (Fed. Cir. 1994).

As for the MS issue, the Board notes Veteran's testimony that an attending neurologist, Dr. Derrick Robertson, at the James A. Haley VA medical center stated that the Veteran's symptoms of MS can be traced back nearly 4 decades into the early 70s, thus opining that the Veteran's MS began within the 7-year presumptive period after separation from service.  See id. at 20.  However, the record does not contain this opinion.  As it should be in the constructive possession of VA, remand is necessary to attempt to obtain this opinion.  Should the opinion not be found, obtain a medical opinion from VA as to the etiology of the MS.

With respect to TDIU, the Board finds that given the decision herein and given that the ordered development may affect the outcome of the TDIU claim, this issue must also be developed and readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify the dates and location of overseas service - i.e., any service in Germany and Vietnam.  Take appropriate action to obtain copies of any outstanding service personnel records not on file from the appropriate record depository.  All records and/or responses received should be associated with the claims file.

2. The AOJ should provide a summary of the Veteran's alleged in-service Agent Orange exposure.  This summary and a copy of the Veteran's service personnel records should be sent to the United States Army and Joint Services Records Research Center (JSRRC) with a request for any verifying evidence.  Notably, the JSRRC should confirm whether the Veteran was exposed to Agent Orange while performing duties as a mechanic in Germany, in particular exposure from residuals of Agent Orange on equipment utilized in Vietnam and/or body parts trapped within the vehicles.  All records and/or responses received should be associated with the claims file.

3. After records development, obtain a medical opinion from an appropriate VA examiner as to the etiology of the hypertension, diabetes mellitus, and CAD.  The case file should be made available for review by the examiner.  

The examiner should offer an opinion as to each disability.

Note: Should records development reveal that the Veteran was not likely exposed to Agent Orange, omit the part of the opinion addressing such exposure.  However, proceed to answer the question in full with respect to etiology of the stated disability.

(a) is it at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus is related to the Veteran's service?  Specifically, the examiner must address whether diabetes mellitus is the result of exposure to residuals of Agent Orange on equipment utilized in Vietnam and/or body parts trapped within the vehicles; 

(b) is it at least as likely as not (a 50% or higher degree of probability) that hypertension is related to the Veteran's service?  Specifically, the examiner must address whether hypertension is the result of exposure to residuals of Agent Orange on equipment utilized in Vietnam and/or body parts trapped within the vehicles; 

(c) is it at least as likely as not (a 50% or higher degree of probability) that CAD is related to the Veteran's service?  Specifically, the examiner must address (i) the notation of heart problems upon entrance examination and chest pains in service, and (ii) whether CAD is the result of exposure to residuals of Agent Orange on equipment utilized in Vietnam and/or body parts trapped within the vehicles.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. Associate with the file the medical opinion rendered by Dr. Derrick Robertson, at the James A. Haley VA medical center whom the Veteran claims stated that his symptoms of MS can be traced back nearly 4 decades into the early 70s, thus opining that the Veteran's MS began within the 7-year presumptive period after separation from service.  

Should this opinion not be found, obtain a VA medical opinion from an appropriate examiner who performs a review of the case file prior to rendering the following opinion: is it at least as likely as not (a 50% or higher degree of probability) that MS is related to the Veteran's service?  Specifically, the examiner must address whether is it at least as likely as not (a 50% or higher degree of probability) that MS (i) manifested within 7 years after the Veteran's separation from service in 1970; or (ii) is otherwise related to the Veteran's service, to include possible Agent Orange exposure?  Specifically, the examiner must address the timeframe of the likely onset of MS and provide specific evidence and rationale to support the opinion.  

5. The AOJ should provide the Veteran with updated VCAA notice with regard to the Veteran's claim for a TDIU rating and conduct any additional development deemed necessary for the TDIU claim.
 
6. After completing indicated development, the AOJ should readjudicate the claims remaining on appeal, to include the claim for a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


